PER CURIAM.
Defendant appeals an order denying a writ of mandamus challenging an order of the Parole and Probation Commission, claiming there were sufficient grounds to warrant issuance of the writ. However, a writ of habeas corpus, not a writ of mandamus, is the proper method for challenging an order of the Parole and Probation Commission. See Cambell v. Florida Parole Comm’n, 630 So.2d 1210 (Fla. 1st DCA), rev. denied, 639 So.2d 976 (Fla.1994), vacated, 514 U.S. 1094, 115 S.Ct. 1819, 131 L.Ed.2d 742 (1995), reinstated, 657 So.2d 67 (Fla. 1st DCA), cert. denied, 516 U.S. 996, 116 S.Ct. 533, 133 L.Ed.2d 438 (1995); Young v. Simmons, 506 So.2d 434 (Fla. 2nd DCA 1987).
Although improperly filed, we are treating the instant writ of mandamus as a writ of habeas corpus and we deny the petition. Accordingly, the order appealed from is affirmed.
Affirmed.